Citation Nr: 1814243	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2017, the Board remanded this appeal for additional development.  After further development, this issue is now ready for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not permanently and totally disabled from nonservice-connected disabilities.  


CONCLUSION OF LAW

The criteria for nonservice-connected pension have not been met.  38 U.S.C. §§ 101 (33), 1521 (2012); 38 C.F.R. § 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to nonservice-connected pension benefits.  

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C. § 1521(a) (2012).  Here, the Veteran's DD Form 214 reflects that she served on active duty from July 1980 to June 1991, including service during the Persian Gulf War.  Accordingly, the Veteran meets the service requirement for basic pension eligibility under 38 C.F.R. § 3.3 (2017).

Next, "permanent and total disability" will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2017).  Pension cases must be adjudicated by applying both "objective" and "subjective" standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). 

A veteran may establish that he or she has a lifetime impairment which is sufficient to render it impossible for the "average person" to follow a substantially gainful occupation.  38 U.S.C. § 1502(a)(1) (2012); 38 C.F.R. § 4.15 (2017).  VA will consider a veteran to be permanently and totally disabled if he or she is a patient in a nursing home for long-term care due to disability, or determined to be disabled for SSA purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) (2017). 

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C. §§ 1502, 1521(a) (2012); 38 C.F.R. § 4.17 (2017).  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16 (a), 4.17 (2017). 

Finally, even if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), the rating board should refer the claim to the Veterans Service Center Manager or the Pension Management Center Manager for extra-schedular consideration in all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of his or her disabilities, age, occupational background, and other related factors.  See 38 C.F.R. § 3.321(b)(2) (2017); 38 C.F.R. § 4.17(b).

After a review of the evidence of record, the Board determines that the Veteran does not meet the requirements for a nonservice-connected pension during the period on appeal. 

As a preliminary matter, the Veteran does not reside in a long-term care nursing facility and is not in receipt of Social Security benefits.  Further, she does not meet the schedular requirements for a total and permanent disability evaluation.  Specifically, for pension purposes only, the Veteran is assigned the following ratings: 30 percent for a psychiatric disorder; 20 percent for fibromyalgia; 10 percent for hypertension; and 10 percent for hypothyroidism for a combined rating of 60 percent.  Therefore, the Veteran does not have a combined 100 percent schedular rating, a single disability rating of 60 percent or more, and/or a combined disability rating of 70 percent or more.  As such, the requirements under 38 C.F.R. §§ 4.16 (a), 4.17 (2017) have not been met.

Next, the Board finds that referral for extra-schedular consideration is not for application as the Veteran is not unable to secure or follow a substantially gainful occupation as a result of her nonservice-connected disabilities, age, and other related subjective factors.  

In this case, the evidence of record indicates that the Veteran was employed until July 2015 as a daycare worker.  Further, the Veteran has a high school education and attended two years of college.  

Moreover, at an October 2017 VA examination, the examiner indicated that the Veteran's "currently diagnosed chronic medical conditions," diagnosed as fibromyalgia, hypertension, hypothyroidism, allergic rhinitis, irritable bowel syndrome, and gastroesophageal reflux disorder were "each controlled on current medical regimen," and as such, the Veteran was "capable of obtaining and maintaining gainful employment without restriction in activity."  Moreover, with respect to PTSD, the examiner opined that the Veteran's symptoms only caused occupational and social impairment with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation.  In support, the examiner noted that while the Veteran has symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood, her current unemployment is primarily related to "family circumstances, rather than by psychiatric problems."  As such, the examiner indicated that the Veteran's psychiatric diagnosis "would not preclude her ability" to obtain and maintain gainful employment.  

In arriving at this conclusion, the Board has considered the April 2017 statements from the Veteran's case manager which indicate the Veteran cannot work due to her nonservice-connected disabilities.  Nevertheless, Board finds that the Veteran's case manager failed to provide a sufficient basis and rationale for her opinions and instead merely provided a conclusory statement.  As a result, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's nonservice-connected disabilities do not prevent her from obtaining and retaining substantial gainful employment.   

The Board has also considered the statements from the Veteran which indicate that she has substantial employment limitations, including shaking and uncontrolled anxiety, due to her nonservice-connected disabilities which render her unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify to the extent to which her nonservice-connected disabilities render her unemployable according to the pertinent VA regulations.  

On the other hand, as discussed, VA examiners have provided the Board with their own assessments of the extent of her nonservice-connected disabilities and the impact they have on her employability.  While some examiners have provided their opinions on her employability, the Board finds that the clinical evidence is also sufficient for the Board to make its own conclusions as well.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner). 

Therefore, the weight of the evidence is against the Veteran's nonservice-connection pension claim.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations per the Board's September 2017 Remand instructions.  

Finally, as discussed, this appeal was remanded by the Board in September 2017 to obtain a new VA examination and outstanding VA and private treatment records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA and private treatment records have been obtained.  Moreover, the Veteran was provided with VA examinations in October 2017.  The Board finds that these examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to nonservice-connected pension is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


